Case 1:15-cr-00637-KAM
       Case 1:16-cv-07175-AJN
                        Document
                              Document
                                 778 Filed
                                       103-1
                                           07/27/21
                                               Filed 07/27/21
                                                      Page 1 ofPage
                                                               3 PageID
                                                                    1 of 5#: 25781

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AES:LDM:CSK                                        271 Cadman Plaza East
F. #2014R00501                                     Brooklyn, New York 11201



                                                   July 27, 2021

By ECF
Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re:    United States v. Martin Shkreli
                             Criminal Docket No. 15-637 (S-1) (KAM)

Dear Judge Matsumoto:

        The United States respectfully submits this letter to advise the Court that the
forfeiture money judgment (“Forfeiture Judgment”) entered against defendant Martin Shkreli
at his sentencing, in the amount of $7,360,450.00, has been satisfied with the proceeds of
today’s sale of the defendant’s interest in the Wu-Tang Clan album, “Once Upon a Time in
Shaolin” (the “Album”). This letter also addresses the two remaining assets owned by
defendant Shkreli that are in the government’s custody.

       As the Court is aware, the Album was one of five substitute assets (the “Substitute
Assets”) listed in both the Preliminary and Final Orders of Forfeiture (the “Forfeiture
Orders”) entered by the Court on or about March 5, 2018 and September 10, 2018,
respectively. (Dkt. Nos. 540, 680). 1 The only other Substitute Assets in the government’s
custody, and from which it did not collect the Forfeiture Judgment, are: (1) Shkreli’s interest




       1
          The government never seized or recovered any amount from the Substitute Asset
listed as “the album ‘Tha Carter V’ by Lil Wayne.” See Preliminary Order of Forfeiture at
¶ 4(d).
Case 1:15-cr-00637-KAM
       Case 1:16-cv-07175-AJN
                        Document
                              Document
                                 778 Filed
                                       103-1
                                           07/27/21
                                               Filed 07/27/21
                                                      Page 2 ofPage
                                                               3 PageID
                                                                    2 of 5#: 25782




in Phoenixus AG; 2 and (2) an engraving on paper by Picasso 3 (the “Picasso Engraving”).
See Preliminary Order of Forfeiture at ¶ 4(b) and (e).

         In a proceeding pending in the U.S. District Court for the Southern District of New
York (the “SDNY Proceeding”), petitioner Thomas Koestler seeks to collect a judgment
entered against defendant Shkreli and, to that end, moved for the turnover and appointment
of a receiver to liquidate defendant Shkreli’s interest in Phoenixus. Koestler v. Shkreli, 16-
CV-7175 (S.D.N.Y.) (Nathan, J.). As set forth in the letter filed in the SDNY Proceeding
and in this case on April 9, 2021, the government had no objection to the proposed
receivership, provided the then-outstanding balance on the Forfeiture Judgment was satisfied
first from any liquidation of defendant Shkreli’s interest in Phoenixus. At a hearing held on
July 1, 2021, the Court in the SDNY Proceeding granted petitioner Koestler’s motion for a
turnover order and appointment of a receiver to liquidate defendant Shkreli’s interest in
Phoenixus. (SDNY Dkt. No. 80) 4.

        Given that the Forfeiture Judgment is now satisfied and the government has no further
interest in the remaining Substitute Assets, the government will today file in the SDNY
Proceeding the enclosed letter to advise the court of the status of the government’s collection
and the two Substitute Assets that remain in the government’s custody. In light of the SDNY
court’s decision to grant the receivership of defendant Shkreli’s interest in Phoenixus, the
Phoenixus Shares may be made available to be turned over to the receiver, once appointed,
and liquidated in a manner consistent with the SDNY court’s orders. The parties in the
SDNY Proceeding will also have an opportunity to consider whether the Picasso Engraving
should be included in the liquidation of assets in that proceeding. Once the receiver is
appointed and a decision is made whether to include the Picasso Engraving, the government
will submit to the Court a proposed order for the release of the two remaining Substitute
Assets to the receiver.




       2
         Phoenixus AG, a closely held company located in Switzerland, was previously
named Turing Pharmaceuticals AG and then Vyera Pharmaceuticals AG. In response to the
Forfeiture Orders, and following his exhaustion of all appeals, defendant Shkreli turned over
to the government a certificate for preference shares A in Turing Pharmaceuticals (the
“Phoenixus Shares”).
       3
         While the Picasso Engraving was referred to as a “Picasso painting” in the
Forfeiture Orders, it was subsequently determined to be an engraving.
       4
         On July 15, 2021, Shkreli filed a motion for reconsideration of the court’s decision
to grant the receivership. (SDNY Dkt. No. 88). On July 19, 2021 the court denied Shkreli’s
motion for reconsideration. (SDNY Dkt. No. 93).

                                              2
Case 1:15-cr-00637-KAM
       Case 1:16-cv-07175-AJN
                        Document
                              Document
                                 778 Filed
                                       103-1
                                           07/27/21
                                               Filed 07/27/21
                                                      Page 3 ofPage
                                                               3 PageID
                                                                    3 of 5#: 25783




        We thank the Court for its consideration of this letter.



                                                     Respectfully submitted,

                                                     JACQUELYN M. KASULIS
                                                     Acting United States Attorney

                                             By:      /s/
                                                     Laura D. Mantell
                                                     Claire S. Kedeshian
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6253/6051
                                                     Laura.Mantell@usdoj.gov
                                                     Claire.Kedeshian@usdoj.gov

Encl.

cc: All Counsel of Record (by ECF)




                                                3
Case 1:15-cr-00637-KAM
        Case 1:16-cv-07175-AJN
                         Document
                               Document
                                  778-1 Filed
                                         103-107/27/21
                                                 Filed 07/27/21
                                                         Page 1 ofPage
                                                                   2 PageID
                                                                       4 of 5 #: 25784

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
 AES:LDM:CSK                                        271 Cadman Plaza East
                                                    Brooklyn, New York 11201


                                                    July 27, 2021

 By ECF
 Honorable Alison J. Nathan
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007

               Re:    Koestler v. Shkreli, 16-CV-7175 (S.D.N.Y.) (Nathan, J.)

 Dear Judge Nathan:

         The undersigned Assistant U.S. Attorneys represent the government in connection
 with the forfeiture aspects of the criminal case against respondent Martin Shkreli (“Shkreli”)
 in the Eastern District of New York, United States v. Shkreli, 15-CR-637 (E.D.N.Y.)
 (Matsumoto, J.) (the “Criminal Case”). We respectfully write to report on both the status of
 the forfeiture money judgment (“Forfeiture Judgment”) entered against Shkreli in the
 Criminal Case, and the substitute assets (the “Substitute Assets”) listed in the Preliminary
 and Final Orders of Forfeiture (the “Forfeiture Orders”) entered against Shkreli.

        Earlier today, the government completed its collection of the outstanding balance
 owed on the Forfeiture Judgment with the sale of a Substitute Asset, the Wu-Tang Clan
 album “Once Upon a Time in Shaolin.” The following Substitute Assets remain in the
 government’s custody: (1) a certificate for Shkreli’s preference shares A in Turing
 Pharmaceuticals (the “Phoenixus Shares”) 1 and (2) an engraving on paper by Picasso (the
 “Picasso Engraving”). 2


        1
          Phoenixus AG, a closely held company located in Switzerland, was previously
 named Turing Pharmaceuticals AG and then Vyera Pharmaceuticals AG. In response to the
 Forfeiture Orders, and following his exhaustion of all appeals, Shkreli turned over the
 Phoenixus Shares.
        2
          While the Picasso Engraving was referred to as a “Picasso painting” in the
 Forfeiture Orders, it was subsequently determined to be an engraving. In addition, the
 government never seized or recovered any amount from the Substitute Asset listed as “the
 album ‘Tha Carter V’ by Lil Wayne.”
Case 1:15-cr-00637-KAM
        Case 1:16-cv-07175-AJN
                         Document
                               Document
                                  778-1 Filed
                                         103-107/27/21
                                                 Filed 07/27/21
                                                         Page 2 ofPage
                                                                   2 PageID
                                                                       5 of 5 #: 25785




         With respect to the Phoenixus Shares, given that the Forfeiture Judgment is now
 satisfied, there is no further need for the government to seek priority in the proceeds from
 any liquidation of Shkreli’s interest in Phoenixus, as previously indicated in the letter the
 government filed on April 9, 2021. As this Court has already granted the turnover and
 appointment of a receiver to liquidate Shkreli’s interest in Phoenixus, the government is
 prepared to submit a proposed order to the court in the Criminal Case to turn over the
 Phoenixus Shares in government custody to a receiver once one is appointed and authorized
 to accept the shares, or as this Court may otherwise direct. With respect to the Picasso
 Engraving, the government is prepared to make that available for inclusion in the liquidation
 of assets sought in this proceeding. If the Picasso Engraving is not included in the
 liquidation of assets in this proceeding, the government will review its options, including the
 filing of an interpleader action or the return of the engraving to Shkreli. 3

         Also today, the government filed the enclosed letter in the Criminal Case to advise the
 court that the Forfeiture Judgment is now fully satisfied. The enclosed letter further advised
 the court that the government intends to make both the Phoenixus Shares and the Picasso
 Engraving available for turnover pursuant to this Court’s orders in this proceeding, once a
 receiver is appointed and a decision is made whether to include the Picasso Engraving in the
 liquidation of assets.

        We thank the Court for its consideration of this letter.

                                                     Respectfully submitted,

                                                     JACQUELYN M. KASULIS
                                                     Acting United States Attorney
                                                     Eastern District of New York

                                             By:     /s/
                                                     Laura D. Mantell
                                                     Claire S. Kedeshian
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6253/6051
                                                     Laura.Mantell@usdoj.gov
                                                     Claire.Kedeshian@usdoj.gov
 Encl.
 cc:   All Counsel of Record (by ECF)




        3
         The United States Marshals Service continues to incur expenses for retaining
 custody of the Picasso Engraving.


                                                2
